The State of TexasAppellee




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    September 5, 2014

                                   No. 04-14-00261-CR

                                Darrick Davon OLIVER,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR1844
                         Honorable Ray Olivarri, Judge Presiding


                                     ORDER

      The Appellant’s Pro Se Motion to Reconsider is DENIED.



                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of September, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court